Citation Nr: 1753194	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a foot disability.

4.  Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1978 to July 1981 and with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Army Reserves until May 1, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In September 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In September 2016, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeal regarding service connection for a back disability.

2.  The Veteran's current hearing loss had onset during his active duty service.

3.  The Veteran's current plantar fasciitis is related to his active duty service.

4.  The Veteran's current coronary artery disease status post angioplasty with stent is due to stress incurred during periods of INACDUTRA from April 6, 2003, to June 25, 2004.

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal regarding entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for plantar fasciitis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection coronary artery disease status post angioplasty with stent have been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

During the September 2016 Board hearing, the Veteran unequivocally expressed his intent to withdraw his appeal regarding service connection for a back disability.  Thus, as there are no allegations of error of fact or law for appellate consideration on this claim, the Board does not have jurisdiction to consider an appeal in the matter.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue and it is dismissed.

Service connection

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6 (a), (c), (d).  The Board notes that ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he relates to exposure to loud noise during active duty (April 1978 to July 1981).  Specifically, during the September 2016 Board hearing, the Veteran testified that he was exposed to loud noise as a medical platoon leader attached to an infantry battalion.  The Veteran's reported loud noise exposure is consistent with his exceptional achievement award as an officer in charge of the .50 caliber machine gun range.  The Veteran further explained that his field medic training exposed him to helicopter noise and weapon fire.  He also testified to difficulty hearing and ringing in his ears immediately following exposure to weapon fire at the gun range, and stated that he did not report it, but instead, toughed it out.

After resolving any doubt, the Board finds that service connection for hearing loss is warranted.

First, it is undisputed that the Veteran has a current bilateral hearing loss disability for compensation purposes.  See, e.g., VA Examination (June 2011).

Second, it is also undisputed that the Veteran was exposed to loud noise during service, particularly in his capacity as officer in charge of the .50 caliber machine gun and during training exercises.  Accordingly, this case turns on whether the Veteran's current hearing loss was incurred in or is otherwise related to service.  

Third, after resolving any doubt in the Veteran's favor, the Board finds that his current hearing loss disability had onset during service.  In this regard, the Board notes that in August 2013, a VA examiner opined that the Veteran's current hearing loss is not related to service as his hearing was normal on enlistment and separation from service.

The Board finds that this medical opinion is inadequate.  In this regard, the VA examiner's opinion is predicated on inaccurate factual premise that hearing was normal on separation, when, in fact, the Veteran's separation audiogram demonstrates some hearing loss.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that an opinion based upon an inaccurate factual premise has no probative value); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss); See Separation examination (April 21, 1981) (showing 20 to 25 decibels at multiple frequencies in both ears).  Additionally, the examiner did not address pre-commissioning and separation audiograms, which show a decrease in hearing acuity throughout active duty.  This is particularly of note given the absence of post-service loud noise exposure as an insurance agent contrasted with prolonged episodes of in-service, loud noise exposure, to include as the officer in charge of the .50 caliber machine gun at a gun range.  See Hensley, 5 Vet. App. at 157.

Notwithstanding the inadequacies of the VA examiner's opinion, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain a medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Board finds that the audiological evidence of decreased hearing acuity in service coupled with evidence of some hearing loss on separation from service, a high level of in-service noise exposure, and the competent, credible lay assertions of hearing loss since service is at least in equipoise as to whether the Veteran's current hearing loss had onset in service.  After resolving any doubt in the Veteran's favor, it follows that entitlement to service connection for hearing loss is warranted.

Foot Disability

The Veteran seeks service connection for a foot disability, which he contends began on active duty (April 1978 to July 1981).  Specifically, during the September 2016 Board hearing, the Veteran reported foot pain since carrying heavy loads as a field medic attached to the infantry battalion on active duty.  He further testified that as a member of the medical platoon, he regularly received undocumented cortisone shots to ease his pain both on active duty and during subsequent periods of ACDUTRA and INACDUTRA.  Active duty treatment records do not show reports of foot problems; however, as early as 1989, medical records show that a private orthopedic surgeon treated the Veteran for various foot problems to include bilateral arch pain, which he attributed to running.  See, e.g., Dr. Smith (August 18, 1989; September 4, 1990; February 12, 1998).  Subsequent treatment records show a continuation of foot problems (see, e.g., Dr. Gone/Dr. Porter (November 2, 1993)), to include at least one physical profile for foot problems (May 17, 1998).

Since the Veteran's April 29, 2010, service connection claim, he has had a current diagnosis of bilateral plantar fasciitis.  See, e.g., VA treatment record (May 13, 2010).

After resolving any doubt, the Board finds that service connection for bilateral plantar fasciitis is warranted.

First, it is undisputed that the Veteran has a current foot disability, that is, bilateral plantar fasciitis.  See id.

Second, the Veteran's current bilateral plantar fasciitis stems from bilateral foot injuries incurred during active duty that were subsequently aggravated during decades of reserve service.  In this regard, the Board finds highly probative the June 2011 VA examiner's opinion that the Veteran's current plantar fasciitis is a continuation of that noted during his reserve service.  The Board also finds competent and credible the Veteran's report of a continuation of the same foot problems since active duty and that he and his fellow medics treated such problems, thus explaining the lack of in-service treatment records.  The Veteran's credibility is further enhanced by the fact that shortly after separation from active duty, an orthopedic surgeon diagnosed a chronic foot disability, which he related to running.  See Dr. Smith (August 18, 1989).  Collectively, the evidence shows that the Veteran's current plantar fasciitis is related to his active military service.

The Board notes that in April 2015, a VA physician opined that the Veteran's current plantar fasciitis is not related to his longstanding history of foot problems, but finds that such is afforded little probative value.  In this regard, the examiner found that the Veteran's current foot problems are not related to those in service because his feet were normal upon separation from service.

Although the unfavorable April 2015 opinion is at odds with that of the June 2011 VA examiner, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At worst, the aforementioned lay and medical evidence with respect to whether the Veteran's current bilateral plantar fasciitis is related to service in equipoise.  Accordingly, after resolving any doubt in the Veteran's favor, the Board concludes that service connection for bilateral plantar fasciitis is warranted.

Heart Disability

The Veteran seeks service connection for heart disability, which he attributes to the enormous stress of serving as commander of an Army Medical Center throughout various periods of INACDUTRA from April 6, 2003, to June 25, 2004.  As commander, the Veteran worked 20 to 40 hours per week "to oversee all matters concerning command and control, administration, training, operation, personnel, morale and welfare, force development and protection, security, mobilization and implementation and evaluation of core and clinical training requirements to maintain readiness of 270 personnel assigned to the detachment."  See Officer Evaluation Report (July 28, 2004); Board hearing (September 2016).

In April 2003, upon assuming command, the Veteran's heart was normal.  See, e.g., VA treatment record (November 11, 2005)(citing an April 2003 EKG report).  However, by April 2004, he began to experience chest pain and shortness of breath, which was diagnosed as significant coronary artery disease, requiring immediate surgical intervention. See, e.g., Dr. Dacanay (April 21, 2004).  Additionally, a contemporaneous EKG report shows evidence of a heart attack.  Id.  The Veteran has a current diagnosis of coronary artery disease status post angioplasty with stent.  See, e.g., VA examination (June 2011).

After resolving any doubt, the Board finds that service connection for coronary artery disease status post angioplasty with stent is warranted.

First, it is undisputed that the Veteran has a current disability, that is, coronary artery disease status post angioplasty with stent.  Id.

Second, the Veteran's incurred heart injuries during periods of INDACTURA from April 6, 2003, to June 25, 2004.  Specifically, as discussed further below, stress associated with the Veteran's duties as commander of an Army Medical Center damaged the Veteran's heart.  See, e.g., Dr. Schiff (September 27, 2005); Dr. Dacanay (October 1, 2005); VA examination (June 30, 2011).  Indeed, stress is an injury as it is an external force that can cause damage the body.

Third, multiple physicians, to include the Veteran's primary care physician, his cardiologist, and a VA examiner, agree that it is at least as likely as not that stress from the Veteran's service as commander of the medical center caused his current coronary artery disease.  See, e.g., Dr. Schiff (September 27, 2005); Dr. Dacanay (October 1, 2005); VA examination (June 30, 2011).  The Veteran's long-time treating physician and cardiologist agreed that the Veteran did not have cardiac risk factors prior to his April 2004 diagnosis:  explaining that the Veteran had a history of normal blood pressure, normal fasting blood sugars, negative smoking history, negative family history of heart disease, and unremarkable EKGs.  The physicians further noted that medical literature supports a causal nexus between stress and coronary artery disease.

The Board acknowledges that in November 2005, a VA cardiologist opined that while he cannot rule out the notion that job stress could have aggravated the Veteran's coronary artery disease, there is no definitive evidence of service connection or aggravation.  The physician further noted that while the Veteran's heart attack occurred between the time he assumed command (April 2003) and the time he was diagnosed with coronary artery disease (April 2004), it is impossible to ascertain whether the heart attack occurred during the Veteran's tour of duty.

Although the unfavorable November 2005 opinion is at odds with those of the Veteran's primary care physician, his cardiologist, and a VA examiner, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At worst, the evidence with respect to whether the Veteran's current coronary artery disease status post angioplasty with stent is due to stress incurred during periods of INACDURA from April 6, 2003, to June 25, 2004, is in equipoise.  Accordingly, after resolving any doubt in the Veteran's favor, the Board concludes that service connection for coronary artery disease status post angioplasty with stent is warranted.

ORDER

The appeal regarding entitlement to service connection for a back disability is dismissed.

Service connection for hearing loss is granted.

Service connection for plantar fasciitis is granted.

Service connection for coronary artery disease coronary artery disease status post angioplasty with stent is granted.



____________________________________________
C. CRAWFORD
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


